ORDER ON REHEARING
The Court has had under consideration appellee Shirley Parker’s Petition for Rehearing and has considered it, along with the appellant’s response.
Parker contends that our description of the location of Steam Mill Street is erroneous. The Court understood this aspect of the geography of the case, but we have concluded it would be helpful to amend the sentence about which Parker complains.
Accordingly, we order a sentence in Part II of our opinion, published for the advance sheets on 726 N.E.2d 1217, at 1222, to read instead as follows: “Steam Mill Street is actually a paved street that parallels the northern edge of Parker’s property.”
We grant rehearing for this limited purpose. Parker’s contentions are otherwise unavailing, so we otherwise DENY her Petition for Rehearing.
DICKSON, SULLIVAN, BOEHM, and RUCKER, JJ., concur.